DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Enoki et al. (US Patent 6,463,776) in view of Schach (US PG Pub 2010/0257819).
For claim 1:  Enoki et al. teaches a method for manufacturing a can for beverage, comprising: a molding process of molding a cup-shaped material to obtain a cylindrical can body having an open portion at one end and a closed bottom portion at the other end (see Fig. 7, see column 20, lines 60-67, column 21, lines 1-5, cup shaping, forming a bottom cylindrical can which is open on its upper side), a diameter decreasing process decreasing a diameter of an open portion of a cylindrical can body (see Fig. 7, top doming, which reduces the diameter of the open portion); and an image formation process forming an image onto an outer surface of the can body (see Fig. 7, printing / coating). Enoki does not teach in Fig. 7 that the image formation process is performed on the outer surface of the can body that has been subjected to the diameter decreasing process.  However, Schach teaches printing on the bottle surface and on the bottle neck (see Fig. 4, paragraph 45, printing on a bottle neck which is a portion which has already been decrease in diameter).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Enoki et al. by producing the narrowing on the bottle and printing on the neck of the bottle as taught by Schach for the purpose of producing a crisper pattern on that region undistorted by subsequent forming.
For claim 10:  The combination of Enoki et al. and Schach teaches a method for manufacturing a beverage can and Enoki teaches a beverage packaging process filling the can body with beverage, the can body having been subjected to the diameter decreasing process (see column 1, lines 20-30, filling the can once it is formed and printed, column 18, lines 10-20, discussing filling of the can in the process of making the can).
For claim 11:  The combination of Enoki et al. and Schach teaches the method for manufacturing a beverage can according to claim 10 and Enoki et al. teaches that, in the image formation process, the image is formed on a can barrel portion of the outer surface of the can body having been subjected to the diameter decreasing process, the can barrel portion being a portion of the can body excluding a diameter decreased portion (see Figs. 1 and 2, the image formed as seen clearly in Fig. 1 is only on the can body portion excluding the diameter decreased portion being the dome shaped top of the can).
Claims 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Enoki et al. (US Patent 6,463,776) and Schach (US PG Pub 2010/0257819) and further in view of Chamberlain et al. (US Patent 5,202,013).	
For claims 2 and 8:  The combination of Enoki et al. and Schach teaches all of the limitations of claim 2 and 8 except a paint application process applying a paint on at least one of an outer surface and an inner surface of the can body before being subjected to the diameter decreasing process.  However, Chamberlain et al. teaches a paint application process applying a paint on at least one of an outer surface and an inner surface of the can body before being subjected to the diameter decreasing process (see Abstract, see column 1, lines 15-35, the teaching is in the prior art of the Chamberlain et al. reference but still renders the teaching as prior art, paint can be applied to the surface of metals which are then formed into beverage cans, the paint color is applied to the surface to be the outside surface of the can to improve the appearance).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Enoki et al. and Schach by painting the outer surface of the can prior to the diameter reduction for the purpose of improving the appearance of the formed can.
For claim 9:  The combination of Enoki et al., Schach and Chamberlain et al. teaches the method of claim 8 and Chamberlain et al. further teaches that, in the paint application process, the paint is applied to an outer surface of the can body (See column 1, lines 1-25).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Enoki et al. (US Patent 6,463,776) and Schach (US PG Pub 2010/0257819)as applied to claim 1 above, and further in view of Till (US PG Pub 2017/0144453).
For claim 5:  The combination of Enoki et al. and Schach teaches all of the limitations of claim 5 except that the can body is supported by a support member inserted into the can body having been subjected to the diameter decreasing to support the can body from the inside thereof and the support member including a portion approaching an inner circumferential surface of the can body to contact the inner circumferential surface.  However, Till teaches provision of a mandrel to clamp the interior of a bottle having a hollow body and a neck.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Enoki et al. and Schach by providing a mandrel to support the bottle being printed through the neck portion which approaches the inner circumference of the bottle to contact and support the bottle in position for printing.
For claim 6:  The combination of Enoki et al. and Schach teaches all of the limitations of claim 6 except that, in the image formation process, the can body having been subjected to the diameter decreasing is supported by a support member supporting the can body from the inside thereof and the support member having a function of sucking a bottom portion of the can body positioned opposite the open portion.  However, Till teaches the can body having been subjected to the diameter decreasing is supported by a support member supporting the can body from the inside thereof and the support member having a function of sucking a bottom portion of the can body positioned opposite the open portion (see paragraph 50, mandrel extending therein and clamping by a vacuum which pulls at all of the interior of the bottle).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Enoki et al. and Schach to provide a mandrel having a vacuum as taught by Till to stably support the bottle in printing thereof.
Claims 3, 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Enoki et al. (US Patent 6,463,776) and Schach (US PG Pub 2010/0257819) and further in view of Ojima et al. (US PG Pub 2016/0221708).
For claim 3:  The combination of Enoki et al. and Schach teaches all of the limitations of claim 3 except that it is does not specify that the image formation is performed on the can body by use of an image formation method without contacting a can body, the can body having been subjected to diameter decreasing.  However, Ojima et al. teaches image formation on the can using an ink jet printing method (see paragraph 24) with an ink jet print head 100, 200 (see paragraph 24, and the invention as a whole).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Enoki et al. by modifying the printing system to be an ink jet print head performing an ink jet printing method which is an image formation method that does not contact the can body, as taught by Ojima et al. for the purpose of enabling printing of digitally controllable and changeable images on the cans.
For claim 4:  The combination of Enoki et al., Schach and Ojima et al. teaches the method of claim 4 and Ojima et al. further teaches that the image formation process causes image formation on the can body by use of an ink jet method (see paragraph 24).
For claim 12:  The combination of Enoki et al. and Ojima teaches all of the limitations of claim 12 except that, in the image formation process, image formation is performed on the outer surface of the can body by use of an inkjet method, the can body having been subjected to the diameter decreasing process.  However, Ojima et al. teaches image formation on the can using an ink jet printing method (see paragraph 24) with an ink jet print head 100, 200 (see paragraph 24, and the invention as a whole).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Enoki et al. and Ojima et al. by modifying the printing system to be an ink jet print head performing an ink jet printing method which is an image formation method that does not contact the can body, as taught by Ojima et al. for the purpose of enabling printing of digitally controllable and changeable images on the cans. 
Response to Arguments
Applicant's arguments filed on March 7, 2022 have been fully considered but they are not persuasive.  Applicant has amended the claims and argued that the Enoki reference does not teach the claims.  The rejection has been amended substantially to rely upon Fig. 7 of Enoki which is a distinct embodiment which forms a closed end for the can at the bottom and an open end which is domed.  The rejection has also been amended to rely upon Schach throughout.  The argument directed against the Chamberlain reference argues that the Chamberlain teaches away from the combination, but the Background of Chamberlain is pertinent art is its own teaching that is applicable to modifying the Enoki reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID H BANH/Primary Examiner, Art Unit 2853